              Case 1:18-cr-00278-CCB Document 169 Filed 12/20/18 Page 1 of 2


                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF MARYLAND

United States of America                                      *

                 v.                                           *
ANTONIO SANTIFUL                                              *
                                                          ******
                                          REGULAR SENTENCING ORDER

          (I)

Probation Officer shall provide the initial draft of the presentence report to counsel for the Defendant for

review with the Defendant.            If the Defendant is in pretrial detention. defense counsel may not provide a

copy of the recommendations             section of the presentence report to the Defendant in advance of meeting to

review the presentence report. and may not leave the recommendations             section of the presentence report

with the Defendant once the review has taken place. The Probation Officer shall also provide the initial

draft of the presentence report to counsel for the Government.

          (2)         On or before 2/11/2019 (1I1/tle.\'sthall 14 days from date ill paragmph     I), counsel shall

submit, in writing. to the Probation Officer and opposing counsel, any objections to any material

information, sentencing classifications, advisory sentencing guideline ranges, or policy statements

contained in or omitted from the report.

          (3)         After receiving counsel's objections, the Probation Officer shall conduct any necessary

further investigation and may require counsel for both parties to meet with the Probation Officer to

discuss unresolved factual and legal issues. The Probation Officer shall make any revisions to the

presentence report deemed proper, and, in the event that any objections made by counsel remain

unresolved, the Probation Officer shall prepare an addendum setting forth those objections and any

comment thereon.

          (4)         On or before 2/22/2019 (1I1/tless thall II day.\Irom date ill pllragmph     2), the Probation

Officer shall file the report (and any revisions and addendum thereto) through CM/ECF.



Sentencing Guidelines Order.   Regular (Rev. 0912017)
i   ,
                      Case 1:18-cr-00278-CCB Document 169 Filed 12/20/18 Page 2 of 2


                  (5)        If counsel for either party intends to call any witnesses at the sentencing hearing, counsel

        shall submit, in writing, to the Court and opposing counsel, on or before

                            :) 5'
                               l
                                       /(1
                                       I
                                                               (llotiess tllllll /4 days before selllellcillg), a statement containing

        (a) the names of the witnesses, (b) a synopsis of their anticipated testimony, and (c) an estimate of the

        anticipated length of the hearing.

                  (6)        Sentencing memoranda are not required unless a party intends to request a sentence

        outside the advisory guidelines range on the basis of a non-guideline factor. If submitted, they shall be

        filed with the Clerk and a copy delivered to chambers on or before

                      ;,/s-1t1
                        1  7
                                                    (llotle~'s tllllll 14 days before selltellcillg).     Opposing or responding

        memoranda are not required. If submitted, they shall be delivered to chambers on or before

              :3)(~lrf
                  ,
                  \
                                                  (llotiess tllllll 7 days before selltellcillg).       Copies of all memoranda must

        be sent to the Probation Officer.

                  (7)        Sentencing shall be on

                  (8)        The presentence report, any revisions. and any proposed findings made by the Probation

        Officer in the addendum to the report shall constitute the tentative findings of the Court under section

        6A 1.3 of the sentencing guidelines.             In resolving disputed issues of fact, the Court may consider any

        reliable information presented by the Probation Officer, the Defendant, or the Government, and the Court

        may issue its own tentative or final findings at any time before or during the sentencing hearing.

                  (9)        Nothing in this Ordcr requires the disclosure of any portions of the presentence report

        that are not disclosable under Federal Rules of Criminal Procedure 32.




        December 18, 2018                                                                     C0s/
        Date                                                                      Catllerille C. Blake
                                                                                  Ullited States District Judge




        Sentencing Guidelines Order - Regular (Rev. 09/2017)
                                                                             2
